       Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 1 of 17



 1 Thomas H. Bienert, Jr. (CA State Bar No. 135311, admitted pro hac vice)
      tbienert@bmkattorneys.com
 2 Whitney Z. Bernstein (CA State Bar No. 304917, admitted pro hac vice)
 3    wbernstein@bmkattorneys.com
   BIENERT KATZMAN, PLC
 4 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 5 Telephone: (949) 369-3700
 6 Facsimile: (949) 369-3701
 7 Attorneys for James Larkin
 8 Gary S. Lincenberg (CA State Bar No. 123058, admitted pro hac vice)
      glincenberg@birdmarella.com
 9 Ariel A. Neuman (CA State Bar. No. 241594, admitted pro hac vice)
10    aneuman@birdmarella.com
   Gopi K. Panchapakesan (CA State Bar No. 279586, admitted pro hac vice)
11    gpanchapakesan@birdmarella.com
   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
12 DROOKS, LINCENBERG & RHOW, P.C.
13 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
14 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
15
16 Attorneys for John Brunst
17 Additional counsel listed on following page
18
                                UNITED STATES DISTRICT COURT
19
                                FOR THE DISTRICT OF ARIZONA
20
21 United States of America,                        CASE NO. 2:18-cr-00422-SMR
22                 Plaintiff,                       DEFENDANTS’ RESPONSE TO THE
                                                    UNITED STATES’ PRE-HEARING
23          vs.                                     MEMORANDUM REGARDING
24 Michael Lacey, et al.,                           DEFENDANTS MOTION TO
                                                    COMPEL (Doc. 759) AND
25                 Defendants.                      SUPPLEMENTAL AUTHORITIES
26
27
28

       DEFENDANTS’ RESPONSE TO THE UNITED STATES’ PRE-HEARING MEMORANDUM REGARDING
            DEFENDANTS’ MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 2 of 17



 1 Paul J. Cambria, Jr. (NY State Bar No. 1430909, admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin E. McCampbell (NY State Bar No. 4480166, admitted pro hac vice)
 3    emccampbell@lglaw.com
   LIPSITZ GREEN SCIME CAMBRIA LLP
 4 42 Delaware Avenue, Suite #120
   Buffalo, NY 14202
 5 Telephone: (716) 849-1333
 6 Facsimile: (716) 855-1580
 7 Attorneys for Michael Lacey
 8
 9 Bruce Feder (AZ State Bar No. 004832)
      bf@federlawpa.com
10 FEDER     LAW OFFICE, P.A.
   2930 E. Camelback Road, Suite 160
11 Phoenix, AZ 85016
12 Telephone: (602) 257-0135
   Facsimile: (602) 954-8737
13
   Attorneys for Scott Spear
14
   David Eisenberg (AZ State Bar No. 017218)
15        david@deisenbergplc.com
16 DAVID EISENBERG, P.L.C.
   3550 N. Central Avenue, Ste. 1550
17 Phoenix, Arizona 85012
   Arizona State Bar No. 017218
18
   Telephone: (602) 237-5076
19
   Attorneys for Andrew Padilla
20
21 Additional counsel listed on following page
22 Joy Bertrand (AZ State Bar No. 024181)
          joyous@mailbag.com
23 JOY BERTRAND, ESQ.
24 PO Box 2734
   Scottsdale, Arizona 85252-2734
25 Telephone: (602) 374-5321
   Fax: (480) 361-4694
26
27 Attorneys for Joye Vaught
28
                                               ii
       DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
         Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 3 of 17



 1           Before the commencement of the evidentiary hearing on Defendants’ Motion to Compel
 2 Discovery (Doc. 649, the “Motion”), the United States filed a fifteen-page memorandum setting
 3 forth what it expected the evidence to show and making additional argument in opposition to
 4 the Motion. Defendants submit this response, which distills the actual testimony (spanning 444
 5 pages, to date) into a more manageable size. As the Court said it did not wish to receive further
 6 argument, this response a) focuses almost exclusively on the testimony of the government’s
 7 agents and witnesses and b) sets forth the pertinent testimony without argument. 1 Following
 8 the distillation of the testimony, Defendants have cited supplemental authorities regarding the
 9 “reasonably usable” standard and degradation of electronically stored evidence.
10        1. Backpage’s I.T Systems Were Fully Functional Before the Government’s Seized
             Them
11
12           • The Backpage I.T. systems were “working and functioning” when the government
                seized them [Gerken, Tr., 88/14-24].
13
          2. The Government Seized and Disassembled Backpage’s I.T. Systems, Making No
14
             Effort to Preserve Their Functionality
15
             • Agent Cullen, who was on the government’s seizure team, testified that the
16
                government was “there to power down the servers and take them back to Phoenix”
17
                [Cullen, Tr., 17/15-17] and he did not “know the reason” why the government did
18
                not “leave the servers up and running” [Cullen, Tr., 25/13-16].
19
             • Agent Cullen “did not” ask Will Gerken for a “schematic of the servers and their
20
                configuration so that the servers could be reconfigured and operate in their normal
21
                functional way” [Cullen, Tr., 39/10-14].
22
23
24
25   1Due to the amount of testimony, the technical nature of the issues and the testimony, and
   the fact that Defendants did not know many of the facts adduced during the hearing when
26
   they filed their Motion or their reply in support of the Motion, Defendants believe that
27 further briefing or argument would be appropriate.
28
                                                    1
         DEFENDANTS’ RESPONSE TO THE UNITED STATES’ PRE-HEARING MEMORANDUM REGARDING
              DEFENDANTS’ MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 4 of 17



 1         • Agent Cullen admitted it “would have been easy enough to ask Mr. Gerken” for
 2             the information needed to keep the servers functional, like IP addresses, but the
 3             government “chose not to” [Cullen, Tr., 48/12-25] and also made “no effort to
 4             identify [the] different roles of the servers” [Cullen, Tr., 51/22-25] or “the
 5             interrelationship of the various system components” [Cullen, Tr. 51/3-9]. 2
 6         • Agent Cullen admitted the government “took no steps with Gerken to try to fill in
 7             all of the things . . . necessary to reassemble [the servers in their] original
 8             evidentiary form” [Cullen, Tr., 45/1-5].
 9         • Agent Robinson, who also was on the government’s seizure team, admitted that the
10             government did not “note which wires were connected to what” [Robinson, Tr.,
11             355/25 - 356/5].
12         • Despite several calls by the defense for access to “a functioning Backpage system,”
13             Agent Robison did not “reach[] out to Mr. Gerken to try to figure out how this
14             system worked and whether it could be resurrected until May of this year,” after the
15             Court “told the government she wanted a status of the server system” [Robinson,
16             Tr, 357/10 - 358/1].
17      3. The Government Knew Backpage’s I.T. Systems Contained Information
           Relevant to the Defense—Including Exculpatory Information
18
19         • Agent Robinson admitted that the Backpage I.T systems would have information
               “relevant to someone investigating the degree to which Backpage knew a particular
20
               ad or advertiser was acting illegally” [Robinson, Tr., 348/7-21].
21
22
23
24
   2 The government now claims it would be “a difficult, technologically challenging task” to
25 reassemble the website because “the IP (Internet Protocol) addresses of the different servers
26 as they were configured at that time would need to be rediscovered, and the organization and
   interrelationship of the various system components would need to be reconstructed” [United
27 States’ Pre-Hearing Memorandum Regarding Defendants’ Motion to Compel, Doc. 759, pp.
   7-8]—in other words, due to the lack of the information the government “chose not to”
28
   obtain when it seized the servers.
                                              2
       DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 5 of 17



1        • Agent Robinson acknowledged he “knew that the [Backpage I.T.] system would
2             have information relating to Backpage trying to help stop underage sex” (e.g.,
3             reports to NCMEC) [Robinson, Tr., 342/25 – 343/8].
4     4. The Government Had Several Options for Seizing the Backpage I.T. Systems
         and Taking Them Offline Without Destroying Their Functionality
5
6        A.      The Government Could Have Had Mr. Gerken Disconnect Backpage’s
                 I.T. Systems from the Internet and Put the Systems into Read-Only
7                Mode

8        • The Backpage servers in Tucson were in a “closed facility” and were “in a cage area

9             that’s locked inside the locked building” [Robinson, Tr., 353/11-20].

10       • The government could have “take[n] the Backpage system off line, secure[d] it,

11            lock[ed] it up in the place where it was and work[ed] on it and use[d] it in a read

12            only capacity for some period of time as of April 6 going forward” [Gerken, Tr.,

13            97/18-24].

14       • “Disconnect[ing] the Web site from the internet such that the public could no

15            longer access it” would have been “very easy” [Gerken, Tr., 129/14-22].

16       • Putting the Backpage systems into read only mode would have frozen “the data in

17            time exactly as it existed the moment you put it into read only mode” [Gerken, Tr.,

18            149/12-16] and “would also have maintained the administrative functionality that

19            the defendants have been asking for” [Loehrs, Tr., 383/21 – 384/12].

20       • Agent Frost admitted there was no reason the “Tucson servers could not have

21            been taken off line and accessed through encrypted channels remotely” [Frost, Tr.,

22            228/1-4].

23       • Before the Backpage I.T. systems were disassembled, Gerken could have “create[d]

24            a read only version” of the system in “a day or two” and could have made two

25            separate read only versions of the system in “about two weeks” [Gerken, Tr.,

26            127/19 - 128/19]. The cost to do so would have been “significantly less than [his]

27            estimate now” [Gerken, Tr., 128/20-23].

28
                                               3
     DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
              MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 6 of 17



1        B.      The Government Could Have Imaged Backpage’s I.T. Systems and Left
                 Them Intact
2
3        • Agent Frost was “aware that the government has in other cases left servers and
              databases intact, imaged them on site, and gone away and thereby not destroyed the
4
              data” [Frost, Tr., 300/12-17].
5
6        • In particular, Agent Frost was familiar with the MegaUpload case, which involved
              “over 1,100 servers,” and in which “the government did not seize any of the upload
7
              servers, instead copied certain data from the servers and essentially took them
8
              offline while the government was there so they could be imaged, but then left the
9
              servers on the premises” [Frost, Tr., 300/18 – 301/4].
10
11       • Agent Cullen also acknowledged government could have “made a mirror image of
              these [servers] and left them there intact” [Cullen, Tr., 39/25-40/3].
12
         C.   The Government Could Have Collected the Information Needed to
13
              Move and then Restore Backpage’s I.T. System, Before Disassembling
14            the System
         • The government could have “take[n] the Backpage system that was at Login hosted
15
              by DesesrtNet,” “shut it down and move[d] it to a different location,” and “do[ne]
16
              it in a way so that when you get to the different location” it would “all work the
17
              same way;” Gerken had done just that with the Backpage I.T. systems “not long
18
              before the day of the search” [Gerken, Tr., 94/14-95/9].
19
         D.   Because of the Redundancy of Backpage’s I.T. Systems, the Government
20            Could Have Left One of the Many Redundant Systems Intact
21       • Will Gerken was the “lead developer” of Backpage.com and no one was “better
              equipped to answer questions about how the Web site was managed” [Gerken, Tr.,
22
              59/20 – 60/14].
23
24       • Mr. Gerken testified that the Backpage I.T. systems in Tucson included a master ad
              database server and three replicated ad database servers, each containing “all the
25
              same information” and each being “redundant” [Gerken, Tr., 61/24 – 62/25], as
26
              well as three “completely redundant” image servers [Gerken, Tr., 63/10-16].
27
28
                                               4
     DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
              MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 7 of 17



1        • Mr. Gerken also testified that, “in terms of actual data, as long as you had the
2             master database server, you wouldn’t need the replicated servers because it’s all the
3             same information . . . They’re redundant” [Gerken, Tr., 62/22-25].
4        • Not only did the Backpage I.T. systems in Tucson have redundancy, the Backpage
5             I.T. systems in Amsterdam and Tucson were designed to be “fail over site[s],”
6             where either could run the website independent of the other [Gerken, Tr., 65/6-
7             20]. The Tucson and Amsterdam sites were “duplicate sites” [Frost, Tr., 279/1-4].
8        • And, like in Tucson, the Backpage I.T. systems in Amsterdam had master ad and
9             image servers and redundant replicated ad and image servers [Gerken, Tr., 65/21 -
10            66/5].
11       E.      The Government Had a Second Chance with Backpage’s Amsterdam
                 System, But Failed to Document the Configuration of that System so It
12               Could be Moved and Reassembled
13
         • After being “overwhelmed with the number of servers” seized from Tucson and
14
              learning there were “two copies of the data,” one in Tucson and one in
15
              Amsterdam, Agent Frost “made plan[s] . . . to go to Amsterdam. . . and isolate
16
              those servers from the Internet so they could be left exactly how they were intact”
17
              so they could be “remotely accessed by the FBI from the United States” [Frost, Tr.,
18
              155/19 – 156/10].
19
         • Frost wanted to access the still-functioning Amsterdam servers because “the
20
              Tucson servers were so voluminous and difficult to put back together and
21
              assemble” and were a “large puzzle” [Frost, Tr., 279/12-19].
22
         • The Tucson servers were “a big puzzle” “because … the IP addresses of the
23
              different servers had not been retained and the organization and interrelationship
24
              of the system components had not been retained” [Frost, Tr., 299/19 – 300/4].
25
         • Frost tried to “virtualize those puzzle pieces to bring Backpage into a functioning
26
              environment,” but was not able to do so [Frost, 279/20-23; 233/19 – 234/15].
27
28
                                               5
     DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
              MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 8 of 17



1        • Frost “realized it would be much easier to be able to access the servers live and just
2           look at everything up and running” and it “would have been much easier than dead
3           box forensics” [Frost, Tr., 227/20-25].
4        • Because the Dutch National Police would not “allow the servers to stay in
5           Amsterdam live,” Agent Frost “identif[ied] nine servers for the Dutch to seize,”
6           which the Dutch police then seized [Frost, Tr., 157/7 – 158/18].
7        • Agent Frost picked those nine servers by “logg[ing] in” to various servers “to verify
8           ... what was contained in those servers” [Frost, Tr., 280/23 – 281/5].
9        • Agent Frost did not, however, “record the different IP addresses that were assigned
10          to the different servers” or “note the interrelationships of the various system
11          components” in the Amsterdam system [Frost, Tr., 281/13-20]—the same failure
12          he testified was responsible for the “big puzzle” with the Tucson servers.
13    5. The Government’s “Two Server” Extracted Data Seriously Degrades the
         Defense’s Ability to Access Ad Data, Does Not Allow for the Viewing of Ads, and
14       Provides No Access to Most Payment Data
15
         Ad Data
16
         • The Backpage ad data was split between “geographically divided” “market
17
            databases” and a “central” database, which contained “a subset of the ad across all
18
            of those market databases;” “the market databases are really where you want to get
19
            the ad content from;” “the central one is telling you where they are” [Gerken, Tr.
20
            70/2-25].
21
         • There were “over a hundred” market databases [Frost, Tr., 244/1-2] and the data
22
            for each market database was held in numerous separate database “tables” [Frost,
23
            Tr.180/23 – 181/12]. Agent Frost’s PowerPoint identified more than 100 separate
24
            tables just for the Phoenix market [Exh. 9, pp. 5-8] (suggesting more than 10,000
25
            tables to search for all markets).
26
         • During “the time of the 50 ads in the indictment,” just “the six years from 2013 to
27
            2018,” “many, many millions” of ads ran on Backpage [Robinson, Tr., 339/16 –
28
            339/21]. Agent’s Frost’s PowerPoint demonstrates that many of the individual
                                          6
     DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
              MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
         Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 9 of 17



 1              tables for the Phoenix marketplace have hundreds of thousands of rows and
 2              several have millions of rows. [Exh. 9, pp. 5-8, column 2.]. The government
 3              contends the defense should “run[] manual queries” on these thousands of tables
 4              with hundreds of thousands or millions of rows [Gerkin, Tr., 145/8-10], with some
 5              of those tables having “91 total fields” [columns] “that wouldn’t fit across the
 6              screen.” [Frost, Tr., 182/17-25].
 7           • Even with access to the thousands of database tables extracted from the Backpage
 8              I.T. systems, a person cannot access ad data without being “proficient in working
 9              in SQL” [Gerken, Tr., 83/13-18] and without being “familiar with the databases
10              and how it stores data to piece it all back together” [Frost, Tr., 188/9-14].
11           • In contrast, when the Backpage I.T. systems were functioning, a person could
12              access ad data through the “object editor” without knowing SQL; even a lawyer
13              could do it [Gerken, Tr., 131/4-16].
14           • Although the underlying data from the ad database may be available in the
15              thousands of tables extracted from the Backpage I.T. systems, the functioning
16              system was “more easily searchable and manipulable . . . for a non-expert” and,
17              importantly, the underlying data cannot now be displayed “in the format that they
18              looked like” when the website was operational [Gerken, Tr., 138/5 - 139/1].
19           • Because the data extracted from the tables does not resemble an ad on Backpage,
20              Agent Frost manually created a facsimile of an ad on Backpage for a case in New
21              York, by “assembl[ing] the data extracted from the database and put[ting] it in a
22              format where the information that would have appeared on the ad was in one
23              location with the images, the title, the header, the advertisement, phone number,
24              posting ID” [Frost, Tr., 276/22 – 277/5]—proving the point that extracted data is
25              not a substitute for an ad in the format it would have appeared on Backpage. 3
26
27   That Agent Frost was able to make a collage approximating the look of a Backpage ad from
     3

28 data and images he manually extracted from the tables does not mean that the defense should

                                                 7
         DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                  MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 10 of 17



 1          • Mr. Gerken admitted “if the government has an expert who says, I looked at all
 2              these ads and they were all obviously for prostitution,” the defense would not be
 3              able to “challenge that expert by showing her ads from the actual Web site” using
 4              the “two server” extracted data [Gerken, Tr., 139/18-25]. 4
 5          • Agent Frost admitted the defense could no longer “look at a report with a check
 6              box [to determine if an ad] was reported to NCMEC,” but would either have to
 7              “look up fields of syntax and run code and create a Mint HeidiSQL database to do
 8              that” or “hire an expert to do that” [Frost, Tr., 244/5-23].
 9          Payment Data
10          • A significant part of “this case is about money, how money was paid and what was

11              done with that money” [Robinson, Tr., 351/12-15].

12          • The Backpage I.T. systems were configured to “allow someone working at

13              Backpage to access, not just ad, photo, and text information, but payment

14              information” [Gerken, Tr., 106/10-22].

15          • The Amsterdam site contained Backpage’s credit card processing system, referred

16              to as the “payment processing island” or “PPI” [Gerken, Tr., 66/14-25].

17          • The “DesertNet managed Backpage [ad] database” contained only “some very

18              basic rudimentary [payment] information, such as a real generic invoice just for

19              statistic [sic] purposes,” but “accounting information would be on the PPI”

20              [Gerken, Tr., 68/12-20].

21          • The ad data the government extracted from the Backpage I.T. systems “is not

22              connected . . . to the . . . payment processing island system” and “it’s not possible .

23
24
   dust off their collage-making skills, as that case involved one ad (or a handful ads) and, here,
25 the government puts at issue millions of ads: “virtually every dollar flowing into Backpage’s
   coffers represent[ed] the proceeds of illegal activity” [Robinson, Tr., 347/5-8].
26
   4 This issue is not just theoretical, as the government has listed as potential witnesses at least
27 one, and likely many, witnesses who would testify (if permitted by the Court) that they had
   reviewed large numbers of ads on Backpage and concluded that many or all related to
28
   prostitution.
                                                 8
        DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                 MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 11 of 17



 1              . . to link an ad to the method of payment without going through a number of
 2              complicated steps” [Frost, Tr., 308/12 – 309/19].
 3          • Even though the rudimentary payment data previously available in the “object
 4              editor” view may exist in the thousands of database tables the government
 5              extracted, the “invoice data may be stored in different tables in the database,
 6              potentially even in different databases,” while, before the seizures, the “object
 7              editor” “pulled together all of those pieces to provide a representation of all the
 8              invoice data” [Gerken, Tr., 142/9 – 143/1].
 9      6. Resolution of Certain Issues Relating to Accessing Hard Disks and Forensic
10         Images

11          Since the last hearing on October 25, 2019, Defendants and the government have met
12 and conferred about the defense expert’s inability to access certain hard disks produced by the
13 government and her inability to access the forensic images on other disks. The parties will
14 provide further information to the Court at the upcoming hearing, but, briefly:
15                 a)      The government has acknowledged that several of the hard disks it
16          provided have physical defects rendering them unreadable; the government will replace
17          those hard disks with new disks containing the data on the originals.
18                 b)      The government provided additional information about the manner in
19          which it created the hard disks, which the defense expert believes will allow her to
20          access the forensic images on the disks without physical defects.
21 Defendants’ Motion was not premised on an inability to access the hard disks or the forensic
22 images on them, but on a lack of access to functional I.T. systems. Even assuming a) and b)
23 lead to the defense expert being able to access and restore the forensic images, that will not
24 lead to Defendants having access to functional I.T. systems. At most it would address an
25 ancillary issue raised in the reply.
26                                             Conclusion
27          When the government seized the Backpage I.T. systems, they were fully functional and
28 allowed persons without technical skills to readily search and extract large amounts of data
                                                 9
        DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                 MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
         Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 12 of 17



 1 from both the ad database and from the payment processing system. 5 Because the
 2 government failed to take any steps (much less reasonable steps) to preserve the functioning
 3 of those I.T. systems (as opposed to merely protecting raw data on the hard disks in them),
 4 the systems now can be searched only by I.T. experts and, even then, only by cumbersome
 5 manual searches producing data that is not readily usable. The Motion did not ask the Court
 6 to compel the government to create something that did not exist when the government seized
 7 it from a third party. To the contrary, the Motion asked the Court to “compel the
 8 government to provide Defendants access to Backpage’s systems, servers, databases and data,
 9 with the same functionality and in the same condition as they existed at the time of their
10 seizure, or, alternatively, in a format wherein the government restores the systems, servers,
11 databases, and data so they are searchable and viewable as they existed at the time of the
12 government’s seizures.” [Motion, p. 17]. To that end, Defendants request that the Court
13 compel the government to restore one copy of the Backpage ad database, payment processing
14 system, and other systems to a “read only” state so they are searchable and viewable as they
15 existed at the time of the government’s seizures.
16                                             Glossary
17 FreeBSD: An open source operating system used to power modern servers with advanced
   networking, security, and storage features.
18
   SQL: A language used in programming and designed for managing data held in a relational
19 database management system.
20 MySQL: An open-source relational database management system.
21 MariaDB: An open-source, commercially supported fork of the MySQL relational database
22 management system.
23 HeidiSQL: An open-source administration tool for MySQL
24 ZFS: A combined file system and logical volume manager.
25   They also allowed access to information on Backpage’s cooperation with law enforcement.
     5

   Agent Frost “asked Mr. Gerken which server” the “information that Backpage regularly and
26 voluntarily provided in response to law enforcement subpoenas” was on, but Agent Frost did
27 not “forensically image that server” [Frost, Tr., 297/25 – 298/10] and it appears the
   government has not produced that information.
28
                                                10
          DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                   MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 13 of 17



1                            SUPPLEMENTAL AUTHORITIES
2     1. In Defendants’ Reply in Support of Motion to Compel Discovery (Doc. 717), pp.
3        4 – 5, Defendants argued that the government has failed to provide discovery in
         a “reasonably usable form,” as required by the Recommendations for
4        Electronically Stored Information (ESI) Discovery Production in Federal
         Criminal Cases” (the “ESI Protocol”). The following decisions interpret the
5        “reasonably usable form” requirement under Fed. R. Civ. P. 34(b)(2)(E)(ii) and
6        provide guidance for the interpretation of that same term under the ESI Protocol:

7        Jannx Medical Systems, Inc. v. Methodist Hospitals, Inc ., 2010 WL 4789275
8        (U.S.D.C. N.D. Ind. Nov. 17, 2010) (rejecting plaintiff’s “production of electronic
9        database data in .pdf form” and granting “Defendants' Motion to Compel to the extent
10       that Defendants request that Plaintiff produce responsive information in an electronic
11       database format that allows the information to be reasonably usable, i.e., fully searchable
12       and manipulable, with the connections between data fields intact.”)
13       Dekeyser v. Thyssenkrupp Waupaca, Inc. , 2015 WL 10937559 (U.S.D.C. E.D.
14       Wisc. April 10, 2015) (ordering defendant to “produce all data and information
15       maintained in its databases . . . in an electronic, organized and usable format,” stating “I
16       agree with Plaintiffs that, unless there is undue burden . . . they should be able to not
17       only use the MSDSs but use and search the database with roughly the same ease and
18       efficiency as can Waupaca and its employees. Although a party generally should not be
19       required to overhaul and reformat its own data, the Committee Notes to Rule 34 cited
20       by both parties make clear that a party also cannot produce information in a manner that
21       degrades searchability: ‘[T]he option to produce in a reasonably usable form does not
22       mean that a responding party is free to convert electronically stored information from
23       the form in which it is ordinarily maintained to a different form that makes it more
24       difficult or burdensome for the requesting party to use the information efficiently in
25       litigation. If the responding party ordinarily maintains information it is producing in a
26       way that makes it searchable by electronic means, the information should not be
27       produced in a form that removes or significantly degrades this feature.’ Adv. Comm.
28       Notes to 2006 amendment to Rule 34(b).”)
                                              11
      DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
               MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 14 of 17



1        Craig & Landreth, Inc. v. Mazda Motor of America, Inc ., 2009 WL 2245108 (S.D.
2        Ind. July 27, 2009) (“[D]efendant maintains that ‘when it produced many documents in
3        portable document format (‘PDF’),’ it was well within the requirements of the Federal
4        Rules of Civil Procedure because it produced all of the requested documents in a
5        ‘reasonably usable form.’ The Magistrate Judge disagrees. Plaintiffs’ requests clearly
6        indicate to this court that they were seeking electronically stored information that
7        consisted of searchable databases of Mazda vehicles, and not simply a list of vehicles in
8        PDF format. Even if plaintiffs’ requests were not as articulate as they could have been
9        in order to put defendant on notice of the format of the information sought, the
10       Advisory Committee Note to Rule 34 is clear. Defendant was not permitted to convert
11       any of its electronically stored information to a different format that would make it more
12       difficult or burdensome for plaintiffs to use.”)
13       Mills v. Billington , 2013 WL 12312811 (U.S.D.C. D.C. May 23, 2013) (rejecting the
14       production of documents in paper format and ordering their production in a reasonably
15       usable electronic form, citing the Advisory Committee Notes to Fed. R. Civ. Pro. 34;
16       “Though outside the scope of the current discovery proceedings, Defendant should be
17       aware that courts have found the conversion of data to an inaccessible format to be
18       sanctionable. See Treppel v. Biovail Corp., 233 F.R.D. 363, 372, n.4 (S.D.N.Y. 2006)
19       “permitting the downgrading of data to a less accessible form—which systematically
20       hinders future discovery by making the recovery of the information more costly and
21       burdensome—is a violation of the preservation obligation.”)
22       Treppel v. Biovail Corp ., 233 F.R.D. 363, 372 n.4 (S.D.N.Y 2006) (“The Second
23       Circuit has held that conduct that hinders access to relevant information is sanctionable,
24       even if it does not result in the loss or destruction of evidence. See Residential Funding
25       Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 110 (2d Cir.2002). Accordingly, permitting
26       the downgrading of data to a less accessible form—which systematically hinders future
27       discovery by making the recovery of the information more costly and burdensome—is
28       a violation of the preservation obligation.”)
                                              12
      DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
               MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 15 of 17



1      2. Even before the adoption of the ESI Protocol and its “reasonably usable form”
          requirement in 2012, district courts looked to Fed. R. Civ. P. 34 for guidance on
2         the government’s obligations to produce ESI under Fed. R. Crim. P. 16:
3         United States v. Briggs , 2011 WL 4017886, *8 (W.D.N.Y. Sept. 8, 2011) (pursuant to

4         Fed. R. Crim. Pro. 16(d) and its inherent authority, district court applied “reasonably

5         usable form” standard from Fed. R. Civ. Pro. 34(b)(2)(E)(ii) to government’s production

6         of ESI in a criminal case)

7         U.S. v. O'Keefe , 537 F.Supp.2d 14 (D.D.C. 2008) (district court looked to Fed. R.

8         Civ. Pro. 34(b)(2)(E)(ii) to assess the government’s production of ESI, noting the

9         “Federal Rules of Civil Procedure in their present form are the product of nearly 70 years

10        of use and have been consistently amended by advisory committees consisting of judges,

11        practitioners, and distinguished academics to meet perceived deficiencies. It is foolish to

12        disregard them merely because this is a criminal case, particularly where, as is the case

13        here, it is far better to use these rules than to reinvent the wheel when the production of

14        documents in criminal and civil cases raises the same problems.”)

15
16 DATED: November 26, 2019                 Thomas H. Bienert, Jr.
                                            Whitney Z. Bernstein
17                                          BIENERT KATZMAN, PLC
18
                                            By: /s/Thomas H. Bienert, Jr.
19                                              Thomas H. Bienert, Jr.
                                                Whitney Z. Bernstein
20
                                                Attorneys for James Larkin
21
     DATED: November 26, 2019               Paul J. Cambria, Jr.
22                                          Erin E. McCampbell
                                            LIPSITZ GREEN SCIME CAMBRIA LLP
23
24                                          By: /s/ Paul J. Cambria, Jr.
                                                Paul J. Cambria, Jr.
25                                              Attorneys for Michael Lacey
26
27
28
                                               13
       DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
      Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 16 of 17



1 DATED: November 26, 2019           Bruce Feder
                                     FEDER LAW OFFICE, P.A.
2
                                     By: /s/ Bruce Feder
3
                                         Bruce Feder
4                                        Attorneys for Scott Spear
5 DATED: November 26, 2019           Gary S. Lincenberg
6                                    Ariel A. Neuman
                                     Gopi K. Panchapakesan
7                                    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                     DROOKS, LINCENBERG & RHOW, P.C.
8
9                                    By: /s/ Ariel A. Neuman
                                         Ariel A. Neuman
10                                       Attorneys for John Brunst
11
12 DATED: November 26, 2019          David Eisenberg
                                     DAVID EISENBERG, P.L.C.
13
                                     By: /s/ David Eisenberg
14
                                         David Eisenberg
15                                       Attorneys for Andrew Padilla
16
     DATED: November 26, 2019        Joy Bertrand
17                                   JOY BERTRAND, ESQ.
18
                                     By: /s/ Joy Bertrand
19                                       Joy Bertrand
                                         Attorneys for Joye Vaught
20
21
22
23
24
25
26
27
28
                                       14
       DEFENDANTS’ RESPONSE TO THE PRE-HEARING MEMORANDUM REGARDING DEFENDANTS’
                MOTION TO COMPEL (Doc. 759) AND SUPPLEMENTAL AUTHORITIES
     Case 2:18-cr-00422-SMB Document 805 Filed 11/26/19 Page 17 of 17



 1                              CERTIFICATE OF SERVICE
 2        I certify that on this 26th day of November 2019, I electronically transmitted a PDF
 3 version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
 4 below.
 5                                           /s/ Toni Thomas
                                             Toni Thomas
 6
 7 Anne Michelle Chapman, anne@mscclaw.com
   Erin E. McCampbell, emccampbell@lglaw.com
 8
   Anthony R. Bisconti, tbisconti@bienertkatzman.com
 9 Ariel A. Neuman, aan@birdmarella.com
10 Bruce S. Feder, bf@federlawpa.com
   James C. Grant, jimgrant@dwt.com
11
   Lee David Stein, lee@mscclaw.com
12 Paul J. Cambria, pcambria@lglaw.com
13 Robert Corn-Revere, bobcornever@dwt.com
   Ronald Gary London, ronnielondon@dwt.com
14
   Janey Henze Cook, janey@henzecookmurphy.com
15 John Lewis Littrell, jlittrell@bmkattorneys.com
16 Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
17
   Gary S. Lincenberg, glincenberg@birdmarella.com
18 Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19 Michael D. Kimerer, mdk@kimerer.com
   Rhonda Elaine Neff, rneff@kimerer.com
20
   David S. Eisenberg, david@deisenbergplc.com
21 Joy Malby Bertrand, joyous@mailbag.com
22 John Jacob Kucera, john.kucera@usdoj.gov
   Kevin M. Rapp, Kevin.Rapp@usdoj.com
23
   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24 Reginald E. Jones, reginald.jones4@usdoj.gov
25 Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
   Andrew C. Stone, andrew.stone@usdoj.gov
26
27
28


                                     CERTIFICATE OF SERVICE
